Citation Nr: 1434087	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-19 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep disturbance or sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and/or chronic prostatitis with bladder infections, to include any medications taken for such disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In June 2010, November 2011, and March 2014 the Board remanded the issue on appeal for additional development and the case now returns for further appellate review.  

In connection with this appeal, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in December 2009; a transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is once again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

As stated above, the Veteran's claim has been previously remanded for further development.  Most recently, the Veteran's claim was remanded in March 2014 because the Board determined that, while the December 2011 VA examiner found that the Veteran's obstructive sleep apnea was idiopathic in nature and thus not related to his military service, the examiner did not explain why the Veteran's diagnosed mild obstructive sleep apnea was not caused or aggravated by his service-connected PTSD.  Therefore, the Board remanded for the Veteran's claim to obtain an addendum opinion from the December 2011 VA examiner. 

In this regard, the March 2014 Board remand directed the VA examiner to opine as to whether it is at least as likely as not that any sleep disorder demonstrated during the pendency of the appeal, which was diagnosed as mild obstructive sleep apnea at the December 2011 VA examination, was caused or aggravated (beyond the natural progress of the disease) by the Veteran's service-connected PTSD with depression.  The VA examiner was further directed to acknowledge and discuss the Veteran's contentions that his sleep apnea has been aggravated by his PTSD symptomatology.  Finally, the VA examiner was directed to provide the rationale for any opinion provided.

In April 2014 a VA medical opinion was provided.  The VA examiner stated that it was less likely than not that the Veteran's obstructive sleep apnea was caused or aggravated by the Veteran's service-connected PTSD with depression.   His rationale was that there was no medical evidence to link PTSD to the development of obstructive sleep apnea.  

The Board first notes that the VA examiner did not comply with the March 2014 remand directives because he did not acknowledge or discuss the Veteran's contentions that his sleep apnea has been aggravated by his PTSD symptomatology.  Secondly, the Board notes that, though the VA examiner stated that there was no medical evidence to link  PTSD to obstructive sleep apnea, the Veteran's representative argued in her July 2014 Informal Hearing Presentation as follows:

      Medical evidence suggests that sleep apnea is associated
      with a higher prevalence of psychiatric comorbid
      conditions in Veterans Health Administration 
      beneficiaries.  This association suggests that patients 
      with psychiatric disorders and coincident symptoms 
      suggesting sleep-disordered breathing should be 
evaluated for sleep apnea. http://www.journalsleep.org/Articles/281111.pdf

      Part of the PTSD-associated adverse health effects 
      observed in Iraq immigrants is mediated by 
      obstructive sleep apnea. Because sleep apnea in the 
      current study is based on medical history and current 
      treatment, there is a need for future confirmatory
       polysomnographic studies.
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3561898/

      Recently, research has shown a high rate of comorbidity 
      between sleep apnea and anxiety disorders. The occurrence
      of obstructive sleep apnea is found to coincide with anxiety 
      disorders all along the spectrum but has been reported in 
      highest numbers with those who suffer from posttraumatic
stress disorder (PTSD). Studies suggest that sleep apnea can contribute to certain symptoms of anxiety disorders and that 
treatment of sleep apnea can help bring relief, especially to 
those with PTSD.
http://guardianlv.com/2013/09/sleep-apnea-and-treatment-affects-ptsd-symptoms/ 

      Medical evidence states that several recent studies have 
shown a very high incidence of sleep apnea in anxiety disorders. These include disorders such as Post Traumatic Stress Disorder (PTSD), Generalized Anxiety Disorder and Panic Disorder 
as well as Obsessive Compulsive Disorder. Sleep apnea has 
been noted most often in PTSD, both in studies on returning 
veterans as well as in woman who have suffered sexual trauma. http://www.answersforsleep.com/sleep-and-neurological-disorders/the-ptsd-and-sleep-apnea-connection/

While the articles are general in nature and do not pertain specifically to the Veteran's case, the Board finds that they are pertinent to the case because they suggest possible ties between PTSD and sleep apnea.  The April 2014 VA examiner did not review the articles or the scientific bases behind them prior to making his opinion.  Thus, the Board finds that a VA addendum opinion is needed.

The Board finds that the VA examiner should also opine if any sleep disorder is caused or aggravated by the Veteran's service-connected chronic prostatitis with bladder infections and/or the medication that the Veteran takes for his service-connected disabilities as this theory was put forth by the Veteran in a June 2014 communication and his representative in the July 2014 Informal Hearing Presentation.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the VA examiner who provided the March 2014 VA opinion.  If the March 2014 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The paperless claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not that any sleep disorder demonstrated during the pendency of the appeal, which was diagnosed as mild obstructive sleep apnea at the December 2011 VA examination, was caused or aggravated (beyond the natural progress of the disease) by the Veteran's service-connected PTSD with depression and/or chronic prostatitis with bladder infections, to include any medications taken for such disabilities. 

In rendering his opinion, the VA examiner should discuss the medical treatise evidence cited by the Veteran's representative in her July 2014 Informal Hearing Presentation, which was also noted above.  The examiner must also acknowledge and discuss the Veteran's contentions that his sleep apnea has been aggravated by his PTSD symptomatology. 

The examiner should provide the rationale for any opinion provided.
 
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



